Citation Nr: 1141585	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  09-04 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had over 19 years active duty service ending in April 1973.  He died in August 1988.  He was awarded the Combat Action Ribbon, among other decorations.  The appellant is advancing her appeal as the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2011 for further development.  A review of the record shows that the RO has complied with all remand.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era, and is presumed to have been exposed to herbicide agents.

2.  The Veteran died in August 1988; the death certificate lists the immediate cause of death as metastatic adenocarcinoma of esophagus.

3.  At the time of his death, service connection was in effect for bilateral open angle glaucoma and for chronic low back pain.

4.  The disability that caused the Veteran's death was not manifested during the Veteran's military service or for many years thereafter nor was it otherwise related to the Veteran's service, including herbicide exposure.



CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. § 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  


The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter in October 2007.  
The RO provided the appellant with additional notice in February 2011, subsequent to the January 2008 adjudication.  The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

The February 2011 notification incorrectly stated that the Veteran was not service-connected for any disability during his lifetime.  While the notification did not inform the appellant of the disabilities for which the Veteran was service connected, the aforementioned notification substantially complied with the specificity requirements of Hupp v. Nicholson, 20 Vet. App. 1 (2006) by providing formal notice of the requirements of a claim for dependency and indemnity compensation (DIC).  It appears to the Board that the appellant had actual knowledge of the evidence needed to support her claim.  She continually asserted that the cause of the Veteran's death (metastatic adenocarcinoma of esophagus) is service connected.  The Board also believes it significant that the appellant has been represented by a service organization which is well-versed in laws and regulations pertaining to appellant's claim.  The Board believes the appellant, through the California Department of Veterans Affairs, can be viewed as having actual knowledge of the substance of the information discussed in Hupp.  It is assumed that the representative, as the appellant's agent, included such information when providing guidance to the appellant regarding her claim.  As such, there has been no resulting prejudice to the appellant.   

While the February 2011 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a September 2011 supplemental statement of the case, following the provision of notice in February 2011.  The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  


Duty to Assist

VA has obtained service and private treatment records, assisted the appellant in obtaining evidence, and obtained a VA medical opinion in April 2011.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant and her representative have not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.

Laws and Regulations

In a claim of service connection for the cause of the veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2006).  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116 ; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976  (2001). Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)  are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d)  are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Note 1: The term "soft-tissue sarcoma" includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma. 

Note 2: For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset. 

Note 3: For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) . 

Effective August 31, 2010, VA had amended 38 C.F.R. § 3.309(e)  to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53202  (Aug. 31, 2010)(to be codified at 38 C.F.R. pt. 3).  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  In accordance with the aforementioned final rule, the Board has incorporated the amendment to 38 C.F.R. § 3.309(e) above. 

In July 2009, the National Academy of Sciences  (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008). A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332  (December 27, 2010). 

The notice generally states information only with respect to significant additional studies that were first reviewed by NAS in its Update 2008.  Studies referenced in VA's prior Federal Register notices (following earlier NAS reports) are not discussed again.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010). 

Analysis

As noted above, the Veteran died in August 1988, and his death certificate lists the immediate cause of death as metastatic adenocarcinoma of esophagus.  At the time of his death, service connection was not in effect for metastatic adenocarcinoma of esophagus.  Service connection was in effect for bilateral open angle glaucoma and chronic low back pain.

The Board acknowledges that the appellant's main contention is that the Veteran had metastatic adenocarcinoma of esophagus as a result of Agent Orange exposure in Vietnam.  The Board notes, however, that even though the appellant is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

Service connection on a direct basis is not warranted.  Service treatment records show that in February 1964, the Veteran was seen for sharp pains and indigestion.  The Veteran was seen again in April 1967 for chest pains.  On a December 1977 report of medical history, the Veteran reported a past/current history of frequent indigestion.  

Post service treatment records show that he was seen for his esophagus at Good Samaritan Medical Center in 1987.  The Veteran's death certificate lists that he died of metastatic adenocarcinoma of the esophagus.  With in-service treatment for indigestion and post service diagnosis of adenocarcinoma of the esophagus, the Board remanded the claim to obtain an opinion.

The Veteran's claims file was reviewed in April 2011.  A VA medical examiner noted that a February 1964 service treatment record shows that the Veteran was seen for sharp pains with indigestion for four days and that medical personnel at the time noted "appears to be acidity".  The Veteran was treated with Donnatol.  The VA examiner further noted that the Veteran was seen in March 1965 with pain in the left lower chest suggestive of a peptic ulcer and treated conservatively.  She noted that the Veteran was again seen in July 1965 for a burning sensation in the stomach and an upper gastrointestinal (GI) series was recommenced.  The upper GI series was conducted in May 1965 with the following report: "The esophagus, stomach, and duodenum appear normal."  It was additionally noted that the Veteran was evaluated in April 1967 for chest pain, which was associated with headache, fever and aching muscles.  He was diagnosed with a flu syndrome, which the VA examiner noted is not related to gastroesophageal reflux disease.  

The Veteran underwent a second upper GI series in March 1970 with the following report: "Hiatal hernia could not be demonstrated.  The stomach is unremarkable.  There are thick, coarse mucosal folds seen in the duodenal bulb and in the duodenum.  There is slight scarring of the duodenum.  A definite crater cannot be visualized.  Summary: Evidence of peptic disease but no ulcer crater is noted."  

The VA examiner stated that according to the Veteran's service treatment records, the Veteran was diagnosed with peptic disease involving the duodenum.  There is no clear evidence of a diagnosis of GERD.  He stated that GERD is a risk factor for esophageal cancer, but peptic disease of the duodenum is not considered a risk factor for esophageal carcinoma.  It was noted that the Veteran does not have evidence of chronic GERD in service treatment records.  The VA examiner concluded that the Veteran's esophageal adenocarcinoma is less likely as not caused by or related to his active duty service.  The VA examiner noticed that the Veteran did not seek service connection for peptic disease or heartburn after service.  It was additionally noted that post-service treatment records do not show treatment for chronic peptic disease or GERD between 1973 and 1987, when he was treated for esophageal adenocarcinoma.  The VA examiner found that there was not enough evidence to support that the Veteran had GERD in service.  The VA examiner stated that GERD is only one of many risk factors for esophageal adenocarcinoma including history of smoking, alcohol use, poor diet, obesity, chewing tobacco and Barrett's esophagus.

As noted previously, the appellant asserts that the Veteran's metastatic adenocarcinoma is related to herbicide exposure in Vietnam.  While the appellant is competent to report the symptoms exhibited by the Veteran when he was alive, she is not competent to provide a nexus opinion regarding the aforementioned disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Service records show that the Veteran served in Vietnam during the applicable time period and is therefore been presumed to have been exposed to herbicide agents. 38 U.S.C.A. § 1116(f).  However, the Veteran does not have one of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  In fact, esophageal cancer has been expressly identified as not being included in the presumption for exposure to herbicides.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable to this case.  See §§ 3.307(a)(6)(iii), 3.309(e).

Furthermore, an April 2011 VA examination report shows that the VA examiner found that the Veteran's adenocarcinoma is less likely as not related to presumed exposure to herbicide during service.  It was explained that the VA has determined that presumption of service connection based on exposure to herbicides used in Vietnam is not warranted for any conditions other than those for which the VA has found positive association between the condition and such exposure.  The VA examiner stated that esophageal adenocarcinoma has not been found have positive association with herbicide exposure.

The Board acknowledges the appellant's contentions, but the determinative question in this case is clearly medical in nature and must be addressed by medical personnel.  As discussed above, the record includes medical opinions adverse to the appellant's claim.  The Board notes that there are no medical opinions of record to the contrary.

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the appellant's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


